Ogden, J.
The accused was tried and convicted of the crime of manslaughter, by a tribunal composed of t-wo Justices of tho Peace and ten freeholders She was sentenced to imprisonment in the penitentiary at hard labor for life, and on appeal to this court, her counsel relies for reversal of the judgment on three bills of exception in the record.
The first exception was taken to the competency of the tribunal, on the ground of its not being organized agreeably to the Constitution, which requires that the Judges shall be elected by the people.
In the case of the State v. Slaves Lethe, Biner, Hal and Chloe, 9 An. 182, we recognize the power of granting new trials as resting in the discretion of the Justices who preside over the trial of slaves. The freeholders do not act as judges, but as jurors summoned by the Justices of- the Peace who, alone, exercise the proper functions of judges. Were it otherwise, wo are of opinion that there is no restriction in Constitution on the power of the Legislature to create such special tribunals as they may deem necessary for the trial of offences committed by slaves, who have no rights guaranteed to them by the Constitution.
Tho next objection was taken to the admission in evidence of the confessions *132of the accused made to her master’s son, under whose charge and authority the slave was, during the absence of her master. It is contended, that a confession to one having the power of a master, is not of that voluntary character which the law requires to render such confession evidence against the accused. As it is shown affirmatively that no inducements or promises were held out to induce the confession, and that neither threats nor violence were used to extort it, it must be considered as entirely voluntary. The proposition seems to us inadmissible, that the relation of the master to his slave is such, as to render objectionable, evidence of that character. On the contrary, as it is alike the interest and the duty of the master to protect and defend his slaves, confessions made to the master and voluntarily deposed to by him, ought to have the highest moral weight as evidence. We do not understand the case referred to of the State v. Christy, 2 Dreux’s N. C. Reports, as establishing a different principle. There may be, no doubt, cases where the confession having been made in referrence to the defence to be made for the slave, it ought to be received and weighed with great caution, but to exclude entirely confessions made to the master on the ground of his relation to the accused, is not required by any motive of justice or humanity to the slave, and is opposed to sound reason and public policy.
The prisoner’s counsel urges, as the last objection, that the declaration of the slave, whoso decease, was proven, was improperly received in evidence. Asa question of law, we have no hesitation in deciding that the dying declarations of the deceased were admissible as evidence.
The judgment of the Court below is therefore affirmed, with costs.